        Case 1:19-cv-09236-KPF Document 24 Filed 11/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,               19 Civ. 9236 (KPF)
                       -v.-
                                                    ORDER FOR ADMISSION
IFINEX INC., et al.,                                   PRO HAC VICE
                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The motion of SUNJINA K. AHUJA, for admission to practice Pro Hac Vice

in the above captioned action is GRANTED.

      Applicant has declared that she is a member in good standing of the bar

of the State of California; and that her contact information is a follows:

Sunjina K. Ahuja
Dillon Miller & Ahuja LLP
5872 Owens Ave., Suite 200
Carlsbad, CA 92008
Tel: (858) 587-1800
Fax: (858) 587-2587
E-Mail: sahuja@dmalaw.com

      The applicant having requested admission Pro Hac Vice to appear for all

purposes as counsel for Defendants iFinex Inc., DigFinex Inc., BFXNA Inc.,

BFXWW Inc., Tether International Limited, Tether Operations Limited, and

Tether Holdings Limited in the above-entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac

Vice in the above-captioned case in the United States District Court for the

Southern District of New York. All attorneys appearing before this Court are
         Case 1:19-cv-09236-KPF Document 24 Filed 11/08/19 Page 2 of 2



subject to the Local Rules of the Court, including the Rules governing

discipline of attorneys.

      The Clerk of Court is directed to terminate the motion at docket entry 20.

      SO ORDERED.

Dated:       November 8, 2019
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
